DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 11/24/2021, in which claims 1, 15, 27, and 44 was amended,  and claims 1 – 4, 7, 11- 12, 14 – 18, 21, 23 – 24, 26 – 30, 33, 36 – 46, and 48 was presented for further examination.
3.	Claims 1 – 4, 7, 11- 12, 14 – 18, 21, 23 – 24, 26 – 30, 33, 36 – 46, and 48 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. (see Remarks below)

Remarks
5.	As per amended claim 1, applicant argues in substance in pages 8 – 11 that Dodge (US 2007/0005874 A1), Chen (US 2002/0169923 A1), Lee et al (US 2010/0125697 A1), and Beckmann et al (US 2011/0107053 A1) does not disclose the rule for allocating storage space within the flash-like storage media for the file used to identify the rule indicating a type of storage pattern within the flash-like storage media that is expected to be consumed by the file when stored in the flash-like storage media, an expected grow size of the file relative to the current size of the file, and a boundary for an amount the file is expected to grow by and distinct from the expected grow size. 
	Examiner respectfully disagrees.
 and Beckmann et al (US 2011/0107053 A1) specifically disclose each and every features of amended claim 1 including the feature of the rule for allocating storage space within the flash-like storage media for the file used to identify the rule indicating a type of storage pattern within the flash-like storage media that is expected to be consumed by the file when stored in the flash-like storage media, an expected grow size of the file relative to the current size of the file, and a boundary for an amount the file is expected to grow by and distinct from the expected grow size (Lee: para.[0010], para.[0045], and para.[0052] – para.[0053] and Beckmann: Fig.2 #204; Fig.2 #206; Fig.2 #208).
Lee discloses a storage management unit for managing the storing of a file in a storage device (see para.[0008]). The storage device may include NAND flash, a hard disk, and a phase-change random access memory (see para.[0017]). The storage management unit allocates storage units according to a file extension of the file and storage particular storage unit. The allocation unit may be selected based on storage unit, for instance, if the storing unit is NAND flash, the allocation unit may be selected as one of a page or a block (see para.[0022] and para.[0047]).  The system identify the file extension and correlate with file extension to determine the storage unit allocates the file and how the file is to be written into the storage unit (see para.[0053]).
Beckmann discloses allocation of storage space based on future size of the file.  The file to be stored are analyzed to determine the attribute pattern of the file. The identify attribute pattern may include type of the file, the environment in which the file is being stored, and/or any other attributes (see para.[0039]). The future size of the file is computed (i.e. estimated size) based on the attribute pattern (see para.[0040]). The storage units are then allocated based on the computed file future size (see para.[0043]).
Lee discloses allocation of storage unit based on file extension type and specific storage type while Beckmann discloses allocation of storage based on future size of the file. It would be obvious to one of ordinary skill in the art to incorporate storage allocation based on future size of a file into storage allocation process of the system of Lee to provide an avenue for storing any modification made to the file or expand the file if the file is compressed.
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	The claim recites “indicating a type of storage pattern …….. a boundary for an amount the file is expected to grow by and distinct from the expected grow size”.
	Upon further review of applicant specification, it appears there is no adequate support for this claimed limitation of “storage pattern” and “distinct from the expected grow size”. Paragraph 0047 of the application specification states “The rules establish the type of storage that is expected to be consumed, and establish the expected grow sizes relative to the current size that is enforced from the upper and lower grow-by boundaries”. This paragraph does not disclose any element related to “distinct from the expected grow size”. It only explain the expected grow size in relative to current file size and there is nothing in the specification that explain storage pattern.  
Thus, appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 4, 7, 11- 12, 14 – 18, 21, 23 – 24, 26 – 30, 33, 36 – 37, 39 – 40, 42, 44 – 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge (US 2007/0005874 A1), in view of Chen (US 2002/0169923 A1), in view of Lee et al (US 2010/0125697 A1), and further in view of Beckmann et al (US 2011/0107053 A1).
As per claim 1, Dodge (US 2007/0005874 A1) discloses,
A computer system comprising: a processor; a persistent data storage device accessible by the processor (para.[0009]; “a persistent data storage device that is accessible by the processor”).
the persistent data storage device comprising flash-like storage media (para.[0009]; “persistent data storage device comprises flash-like storage media”).  
wherein the flash-like storage media includes a plurality of contiguous memory blocks (para.[0009]; “persistent data storage device comprises flash-like storage media that is organized into a plurality of contiguous memory blocks that each include a plurality of contiguous memory pages”).
and each of the plurality of contiguous memory blocks includes a plurality of contiguous memory pages (para.[0009]; “contiguous memory blocks that each include a plurality of contiguous memory pages”). 
a plurality of separate file systems executable by the processor for managing file data and file system structure of files stored in the persistent data storage device (para.[0009]; “file system software manages the file data and the file system structure of files stored on the persistent data storage device”).
Dodge does not specifically disclose a core executable by the processor that provides a common internal model and routines that provide common functionality utilized by each of the plurality of separate file systems. 
However, Chen (US 2002/0169923 A1) in an analogous art discloses,
and a core executable by the processor that provides a common internal model and routines that provide common functionality utilized by each of the plurality of separate file systems (para.[0016]; “When the flash memory driver 132 needs to call the functions of the system program 128, the related common functions are obtained from the system library”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Chen into Dodge to reduce memory usage of the microcomputer.
Neither Chen (US 2002/0169923 A1) nor Dodge (US 2007/0005874 A1) specifically disclose memory coupled to the processor and storing instructions that, when executed, cause the processor to: identify, using a file handle of a file, a rule for allocating storage space within the flash- like storage media for the file used to identify the rule, the rule for allocating storage space within the flash-like storage media for the file used to identify the rule indicating a type of storage pattern within the flash-like storage media that is expected to be consumed by the file when stored in the flash-like storage media, and allocate storage space within the flash-like storage media for the file based on the rule.
However, Lee et al (US 2010/0125697 A1) in an analogous art discloses,
memory coupled to the processor and storing instructions that, when executed, cause the processor to: identify, using a file handle of a file, a rule for allocating storage space within the flash-like storage media for the file used to identify the rule (para.[0010]; “storage device includes a NAND flash, the unit of allocation may be selected as one of a page or a block” and para.[0045]; “computing device 101 may specify the unit of allocation according to a file extension information (e.g., TXT, JPG, or MP3, which is a suffix of a computer file for indicating a file type) of a file to be written in the storage”).
the rule for allocating storage space within the flash-like storage media for the file used to identify the rule indicating a type of storage pattern within the flash-like storage media that is expected to be consumed by the file when stored in the flash-like storage media (para.[0052]; “if the storage 102 is a NAND flash and the result of analyzing the file extension of a file to be written indicates that the unit of allocation is a block, the storage management unit 202 may allocate portions of the storage 102 in units of blocks, and write a file contiguously on a corresponding block”).
and allocate storage space within the flash-like storage media for the file based on the rule (para.[0053]; “allocation is executed in consideration of statistical correlation between the file extension and the size of a corresponding file”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lee into the combine teaching of Dodge and Chen to provide a table for storing an allocation and management unit that includes information for storing the file on the storage device according to a file extension of the file for allowing the file to be stored according the type of storage to be used, thereby providing an easy access to the file.
	Neither Dodge nor Chen nor Lee specifically disclose an expected grow size of the file relative to the current size of the file, and a boundary for an amount the file is expected to grow by and distinct from the expected grow size.
	However, Beckmann et al (US 2011/0107053 A1) in an analogous art discloses,
an expected grow size of the file relative to the current size of the file, and a boundary for an amount the file is expected to grow by and distinct from the expected grow size (Fig.2 #204; “Identify an attribute pattern associated with file”; Fig.2 #206; “Compute a future size of the file based on the attribute pattern”, and Fig.2 # 208; “Cause allocation of storage memory space for storage of the file based on the future size”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate allocation of storage space based on future size of the system of Beckmann into storage of transaction for the file system of the system of Dodge, reduction of memory usage of the system of Chen, and storage allocation according to file extension of the system of Lee to determine future size of the file/data in the system of Dodge and Chen for compact storage of the data and reduction of future problem that may arise if file size grow bigger than the previously allocation space.

As per claim 2, the rejection of claim 1is incorporated and further Chen (US 2002/0169923 A1) discloses,
further wherein each of the plurality of separate file systems utilizes no more than eight time lines of code than the core (para.[0016]). As per claim 3, the rejection of claim 1is incorporated and further Chen (US 2002/0169923 A1) discloses,
wherein the core interfaces each of the separate file systems to one or more device drivers (para.[0025])As per claim 4, the rejection of claim 1is incorporated and further Chen (US 2002/0169923 A1) discloses,
wherein the core interfaces each of the separate file systems to one or more cryptographic modules (para.[0072]). As per claim 7, the rejection of claim 1 is incorporated and further Dodge (US 2007/0005874 A1) discloses,
wherein one of the plurality of separate file systems comprises a Hierarchical File System Plus (fig.1). As per claim 11, the rejection of claim 1 is incorporated and further Dodge (US 2007/0005874 A1) discloses,
wherein each of the plurality of separate file system comprise a Read/Write File System(para.[0042]). As per claim 12, the rejection of claim 1 is incorporated and further Dodge (US 2007/0005874 A1) discloses,
wherein a crash loop has no effect on the reconstruction of the one or more file systems (para.[0056]). As per claim 14, the rejection of claim 10 is incorporated and further Dodge (US 2007/0005874 A1) discloses,
wherein the reconstruction of each of the plurality of separate file systems occurs independently of each of the plurality of separate file systems having such capability in the plurality of separate file system's on-media specification (para.[0056]).

Claims 15 – 18, 21, 23 – 24, and 26 are non-transitory machine readable medium claim corresponding to system claims 1 – 4, 7, 11 – 12, and 14 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 –  4,  7, 11 – 12, and 14 respectively above.

Claims 27 – 30, 33, 44 – 45, and 47 are method claim corresponding to system claims 1 – 4, 7, 39 - 40 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 4, 7, 39 - 40 respectively above.

As per claim 36, the rejection of claim 27 is incorporated and further Dodge (US 2007/0005874 A1) discloses,
further comprising: mounting at least one of the plurality of file systems, wherein mounting includes adding support to the at least one mounted file system for an additional capability, the capability selected from the group consisting of integrity checking, unlink, and transaction capabilities (para.[0010]; “The fields of the logical header are arranged so that the principal information used during startup of the file system to verify the transaction record and/or to re-create the file system is located in the spare area of the first memory page”).

As per claim 37, the rejection of claim 36 is incorporated and further Dodge (US 2007/0005874 A1) discloses,
wherein the mounted file system is selected from the group consisting of EXFAT and FAT and wherein adding support to the at least one mounted file system for the additional capability includes creating a file on the at least one mounted file system for supporting the additional capability (para.[0010]; “The fields of the logical header are arranged so that the principal information used during startup of the file system to verify the transaction record and/or to re-create the file system is located in the spare area of the first memory page”).

As per claim 39, the rejection of claim 1 is incorporated and further Dodge (US 2007/0005874 A1) discloses,
wherein the type of storage comprises at least one of sequential storage or random storage (para.[0009]; “persistent data storage device comprises flash-like storage media that is organized into a plurality of contiguous memory blocks that each include a plurality of contiguous memory pages”).

As per claim 40, the rejection of claim 1 is incorporated and further Lee et al (US 2010/0125697 A1) discloses,
wherein the rule comprises at least one of an audio rule, a video rule, a database rule, or an executable rule (para.[0056]; “file extension information 302 may be composed of letters such as jpg, txt, and mp3, which are a suffix to a file to indicate a type of the file”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lee into the combine teaching of Dodge, Chen, and Beckmann to provide a table for storing an allocation and management unit that includes information for storing the file on the storage device according to a file extension of the file for allowing the file to be stored according the type of storage to be used, thereby providing an easy access to the file.

As per claim 42, the rejection of claim 1 is incorporated and further Lee et al (US 2010/0125697 A1) discloses,
wherein the instructions that cause the processor to the allocate storage space based on the rule further include instructions that cause the processor to group similar sized requests for storage space in a same region of the persistent data storage device based on the rule (para.[0075]; “files with the same file extension generally have similar sizes, the approximate sizes of files may be estimated based upon the file extension information. The allocation unit of the storage is specified according to the estimated file size ……… if the storage is a NAND flash, a relatively small file may be allocated with a portion of the storage in units of pages and a file with a relatively large file may be allocated with a portion in units of blocks. For another example, if the storage is a hard disk, tracks are allocated with respect to the size of a file”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lee into the combine teaching of Dodge, Chen, and Beckmann to provide a table for storing an allocation and management unit that includes information for storing the file on the storage device according to a file extension of the file for allowing the file to be stored according the type of storage to be used, thereby providing an easy access to the file.

Claims 27 – 33, and 45 are method claim corresponding to system claims 1 – 7 and 40 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 7 and 40 respectively above.

As per claim 44, the rejection of claim 27 is incorporated and further Lee et al (US 2010/0125697 A1) discloses,
wherein the rule indicating the type of storage pattern includes the rule indicating a random storage pattern (para.[0022]; “selects a unit of allocation for the storing unit according to a file extension of the file When the storing unit includes a NAND flash, the unit of allocation may be selected as one of a page or a block”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lee into the combine teaching of Dodge, Chen, and Beckmann to provide a table for storing an allocation and management unit that includes information for storing the file on the storage device according to a file extension of the file for allowing the file to be stored according the type of storage to be used, thereby providing an easy access to the file.


As per claim 48, the rejection of claim 1 is incorporated and further Beckmann et al (US 2011/0107053 A1) discloses,
wherein the boundary is a lower grow-by boundary (para.[0040]; “future size of the file may correspond to an estimate of the size of the file after a specified number of modifications, after a specified period of time, a maximum size the file may grow to”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate allocation of storage space based on future size of the system of Beckmann into storage of transaction for the file system of the system of Dodge, reduction of memory usage of the system of Chen, and storage allocation according to file extension of the system of Lee to determine future size of the file/data in the system of Dodge and Chen for compact storage of the data and reduction of future problem that may arise if file size grow bigger than the previously allocation space.

8.	Claims 38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge (US 2007/0005874 A1), in view of Chen (US 2002/0169923 A1), in view of Lee et al (US 2010/0125697 A1), in view of Beckmann et al (US 2011/0107053 A1), and further in view of Korn (US 2002/0169740 A1).
As per claim 38, the rejection of claim 1 is incorporated, Dodge (US 2007/0005874 A1), Chen (US 2002/0169923 A1), Lee et al (US 2010/0125697 A1), and Beckmann et al (US 2011/0107053 A1) does not specifically  disclose wherein the instructions further cause the processor to: track, on a file-by-file basis, deltas holding changes for respective files; and Page 6 of 13Application No.: 15/821,196 Docket No.: 101-0417USP1reconstruct one or more of the plurality of separate file systems using a plurality of transaction records that may be executed a plurality of times and render the same effect, wherein the reconstruction of the one or more file systems occurs on a file-by-file basis using the deltas.
However, Korn (US 2002/0169740 A1) in an analogous art discloses,
wherein the instructions further cause the processor to: track, on a file-by-file basis, deltas holding changes for respective files (para.[0052]; “tokens associated with a delta file hold information about the particular version the unique bytes involved are held in. This enables restores and deletes to access only those delta files that are needed for the operation without having to scan through other delta files”).
and Page 6 of 13Application No.: 15/821,196 Docket No.: 101-0417USP1reconstruct one or more of the plurality of separate file systems using a plurality of transaction records that may be executed a plurality of times and render the same effect (para.[0031]; “constructing a merge structure M therefrom. A merge structure is a data file containing information from several delta files and is created by reading all delta files in a set in order …………if a reconstruction is required, at stage 30 the reconstructed updated data file is created from the data held
in the merge structure”).
wherein the reconstruction of the one or more file systems occurs on a file-by-file basis using the deltas (para.[0048]; “tokens are maintained in delta files in such a way that a restore operation only requires those delta files that hold unique bytes actually used in the version to be restored”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Korn into the combine teaching of Dodge, Chen, Lee, and Beckmann to merge delta file use for data recovery because it reduce the amount of CPU time for accessing the backup data during data recovery.

Claim 43 is a method claim corresponding to system claim 38, and rejected under the same reason set forth in connection to the rejection of claim 38 above.

9.	Claims 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge (US 2007/0005874 A1), in view of Chen (US 2002/0169923 A1), in view of Lee et al (US 2010/0125697 A1), in view of Beckmann et al (US 2011/0107053 A1), and further in view of Zhou et al (CN 105224308 A)
As per claim 41, the rejection of claim 1 is incorporated, further Lee discloses mp3 file handle (para.[0047]; “if the storage 102 is a NAND flash and a file to be written is a music file, of which the file extension is MP3”).
Dodge (US 2007/0005874 A1), Chen (US 2002/0169923 A1), Lee et al (US 2010/0125697 A1), and Beckmann et al (US 2011/0107053 A1) does not specifically disclose wherein the file handle comprises at least one of  …….., an acc file handle, an mp4 file handle, or an sql file handle.  	
	However, Zhou et al (CN 105224308 A) in an analogous art discloses,
wherein the file handle comprises at least one of an mp3 file handle, an acc file handle, an mp4 file handle, or an sql file handle (pg.7 line 24; “File handle corresponding to each media file is obtained according to media file tabular” and pg.8 lines 11 - 13; “file handle sending acquisition appointment media file type to MTP equipment obtain.Mention above, described media file format comprises " AVI ", " MOV ", " MP3 ", " MPEG ", " DIB " etc. In once command, send the instruction of the file handle acquisition obtaining a kind of media file type to MTP equipment, the file handle such as sending " MP3 " obtains instruction”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhou into the combine teaching of Dodge, Chen, Lee, and Beckmann to control transferring of data file from storage by simplify access to the file thereby reducing resource consume by the system during access request.

Claim 46 is a method claim corresponding to system claim 41, and rejected under the same reason set forth in connection to the rejection of claim 41 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



1/27/2022